UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 3, 2013 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of Registrant as specified in its Charter) Oklahoma (State or other Jurisdiction of Incorporation) 1-10799 73-1351610 (Commission file Number) (IRS Employer Identification No.) 1221 E. Houston, Broken Arrow Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 251-9121 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. ADDvantage Technologies Group, Inc. announced today the appointment of three industry veterans to the Company’s new sales management team to increase market share. The new salespeople, Eric Himes, Tony Garling and Jerry Scheliga, are former Motorola employees with over 10 years in the Broadband Access Network division selling cable equipment. They each have 20-30 years of sales experience in the CATV industry. A copy of the press release is furnished as Exhibit 99.1 to this Current Report filed on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibit is furnished herewith: Exhibit 99.1 Press Release dated September 3, 2013 issued by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADDvantage Technologies Group, Inc. Date: September 5, 2013 /s/ Scott Francis Scott Francis Vice-President & Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated September 3, 2013 issued by the Company.
